Citation Nr: 9914969	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  97-18 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to September 
1970.

In August 1994, service connection for PTSD was denied in the 
absence of a clear diagnosis.  The matter now before the 
Board of Veterans' Appeals (Board) arises from an April 1996 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in Milwaukee, Wisconsin (RO), which 
determined that the veteran had not submitted new and 
material evidence to reopen a claim for PTSD.  Subsequently, 
a May 1998 "supplemental statement of the case" reopened 
the claim on the basis that new and material evidence had 
been submitted, but on review of the merits service 
connection remained denied.  

On appeal it appears that the veteran may be pursuing a claim 
of entitlement to service connection for a psychiatric 
disorder other than PTSD.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  A service related stressor used to diagnose PTSD has not 
been verified.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3. 303, 3.304 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in Korea from January 1968 
to April 1969.  His primary duties were those of a central 
office switch board operator.  The available service records 
do not show that the veteran served in combat.  Service 
medical records note one complaint of depression and anxiety 
in March 1968.  In connection with a disciplinary action over 
a alleged substance use and possession incident, an August 
1970 psychiatric evaluation found that the veteran was 
mentally sound.  Service medical records do not show any 
other records referable to a psychiatric disorder.  At his 
September 1970 discharge examination, the veteran was 
clinically evaluated and found to be psychiatrically normal.

Private medical records from July 1975 through September 1990 
do not contain evidence referable to PTSD or other 
psychiatric disorder.  Postservice records from July 1975, 
note that the veteran was hospitalized after being wounded by 
gunshot fire.

VA medical records show that the veteran was hospitalized 
from May to June 1994 after experiencing severe mood swings, 
reportedly for the previous 20 years.  The veteran reported 
that he believed that the symptoms began during service while 
he was in Korea, where he had a hard time facing death and 
killing.  He reported depressive episodes manifested by 
hopelessness, increased sleep, decreased libido, and 
decreased eating, and two prior postservice attempts at 
suicide.  The veteran stated that he started using drugs 
while in Korea in order to deal with the "killing he 
witnessed."  He subsequently recalled seeing 13 dismembered 
North Koreans while in service.  A history of being sexually 
abused as a teenager was also reported.  The diagnosis at 
discharge were heroin, cocaine and alcohol dependence; 
depression, not otherwise specified; rule out Type II 
bipolar; and rule out PTSD symptoms.  

In June 1994, the veteran provided a statement reported his 
inservice stressors that resulted in his claimed PTSD.  He 
described details of an incident in Korea, in which he was 
part of a "search and destroy" mission in which he was 
involved in combat and saw the bodies of dead North Koreans 
who reportedly died as a result of the incident.  

VA hospital records show that the veteran was hospitalized 
later in November 1995, and from December 1995 to January 
1996 with complaints of mood swings ever since witnessing the 
killing of 13 Koreans.  The pertinent diagnoses were cocaine 
dependence and polysubstance abuse, by history; and 
personality disorder not otherwise specified with 
narcissistic and borderline features.

VA clinical records from January 1996 through January 1997 
show that during that time the veteran was treated on an 
outpatient basis and received psychological individual 
therapy.  An October 1996 VA clinical note shows that at that 
time, he was seen for follow-up treatment relating to PTSD 
issues.  The report noted that the veteran was not in combat 
and indicated that he did not serve in Vietnam.  The report 
related a history that the veteran experienced traumas 
relating that he saw 13 dead Korean bodies with arms and 
other parts cut off.  The veteran described dreams, and 
feelings of guilt and helplessness regarding the event he 
witnessed.  

A March 1997 VA mental health examination report notes that 
the veteran reported a history of some type of involvement in 
a "search and destroy" mission during service in Korea.  As 
a result, he had vivid recollections of an intense battle 
with bullets passing over head.  He later observed the 
remains of 13 dead North Korean soldiers who had been killed 
in the gunfire, and whose bodies had been mangled and blown 
apart by the gunfire.  The veteran further related that soon 
after the battle incident, his girlfriend died in a motor 
vehicle accident in the United states.  He felt that her 
death was somehow related to his participation in the Korean 
incident in which the 13 North Koreans were killed.  The 
examiner opined that from a diagnostic standpoint, the 
veteran's case was very complicated due to past issues of 
substance abuse.  The examiner stated that those issues were 
not presently active, however, and that there remained two 
prominent clinical diagnoses: PTSD, and a depression of 
psychotic proportion, including delusional thinking.  The 
examiner opined that the veteran met the full diagnostic 
criteria for PTSD; and was exposed to a stressor which 
involved viewing dead enemy soldiers.  The diagnoses were 
chronic PTSD; severe, recurrent major depressive disorder, 
with mood-congruent psychotic features; cocaine dependence, 
in early full remission; alcohol dependence, in sustained 
full remission; heroin dependence, in sustained full 
remission; polysubstance abuse by history; and bipolar 
disorder, by history.

The veteran testified at a June 1997 hearing regarding his 
claim.  At that time he testified that he had been in the 
ministry before service, and on entering service had objected 
to combat duty on religious grounds.  He testified as to the 
details of a "combat" incident he was involved in while 
serving in Korea.  At that time he was a switchboard operator 
and was assigned to a search and destroy mission along with 
"the entire" 51st Signal Battalion.  He testified that this 
was in January or February 1968.  He was involved in firing 
and receiving fire from the enemy.  He subsequently was led 
into a tent where he viewed 13 severely mangled bodies of 
North Korean soldiers.  He was led to believe that he was 
somehow responsible for their deaths.  He was not certain 
whether his gunfire resulted in any of the dead soldiers.  
The veteran indicated that this experience subsequently led 
to his use of drugs and other misbehavior, and a desire to 
die.  

In a September 1997 reply to an RO request for information 
regarding treatment of the veteran, Bellevue Hospital Center 
of New York, New York, reported that after a careful search 
of their files, The hospital was unable to locate any record 
of treatment for the veteran.

A letter, dated in March 1998, was received from the 
Department of the Army, U.S. Armed Services Center for 
Research of Unit Records (CRUR).  This correspondence was in 
reply to a request that that unit conduct its usual research 
to determine whether the veteran's 51st Signal Battalion of 
the 8th Army had been sent on any missions, such as claimed 
by the veteran, during January or February 1968.  CRUR 
provided a history for 1968 that had been submitted by the 
51st Signal Battalion.  CRUR noted that that history did not 
mention any such search and destroy missions. 

Analysis

The veteran is seeking service connection for post-traumatic 
stress disorder.  After reviewing the record, the Board finds 
that his claim on this issue is plausible.  Therefore, it is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Board is also satisfied that all relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Service connection for post-traumatic stress disorder 
requires evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  See, Zarycki v. Brown, 6 Vet. 
App. 91, 97 (1993) (citing 38 C.F.R. § 3.304(f)).  The 
evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of post-traumatic stress disorder will depend upon whether or 
not the veteran was engaged in combat with the enemy.  Where 
it is determined, through recognized military citations or 
other supportive evidence, that the veteran engaged in combat 
with the enemy and the claimed stressor is combat-related, 
the veteran's lay testimony may be sufficient to establish 
the occurrence of such a stressor, provided such testimony is 
credible and consistent with the circumstances, conditions, 
and hardships of service.  Id. at 98.  However, where the 
veteran did not engage in combat or the claimed stressor is 
not combat-related, the record must contain service records 
or evidence from other sources which corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

In this case, the veteran's service medical and 
administrative records do not establish that he served in 
combat.  Thus, as noted above, his reported stressors must be 
corroborated.  In attempting to assist the veteran in 
corroborating his stressors, the RO has requested that he 
provide detailed information concerning his reported 
experiences in Korea.  The veteran has provided some 
information about an incident involving a search and destroy 
mission he claims occurred in service, which reportedly 
involved much of, if not the entire 51st Signal Battalion.   
The information that he provided has been submitted to CRUR 
and a search for any possible documents to verify the events 
was performed.  However, CRUR indicated that a history of 
that battalion did not mention involvement by the unit in any 
such search and destroy missions.  

The Board has considered the veteran's claimed in-service 
stressors in light of the overall evidence of record.  The 
evidence, however, is grossly insufficient to corroborate any 
portion of the veteran's claimed stressors.  The unit history 
and other documents pertaining to the time he was stationed 
with the 51st Signal Battalion in 1968 in Korea, do not 
corroborate the claim that the veteran was involved in either 
a search and destroy mission or in combat.  The absence of 
any verifiable description of actual contact with forces of 
the Democratic People's Republic of Korea in the unit history 
during the period described by the veteran is highly 
probative and casts considerable doubt on the veracity of his 
fanciful "stressor story."  Simply put, the history 
provided by the veteran is not credible, and it is 
unverifiable.  As such, any diagnosis of PTSD cannot be 
accepted in light of the provisions of 38 C.F.R. § 3.304(f).

Accordingly, since it has not been established that the 
veteran engaged in combat with the enemy and as there are no 
verified stressors relating to service to support his claim, 
the Board finds that entitlement to service connection for 
post-traumatic stress disorder is not warranted.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304.  The claim is denied.  

In reaching this determination, the Board has carefully 
reviewed the evidence of record; however, the Board does not 
find the evidence so evenly balanced that there is doubt on 
any material issue.  38 U.S.C.A. § 5107. 



ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.


		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals

 

